IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30779
                        Conference Calendar



KENNETH PAUL JONES,

                                         Plaintiff-Appellant,


versus

MICKEY HUBERT; PAMELA HORNE;
LATERSHISH WALDRUP,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 00-CV-562
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Kenneth Paul Jones (Louisiana prisoner #112910) appeals the

district court’s dismissal of his civil rights action under

28 U.S.C. § 1915(e) for failure to state a claim on which relief

could be granted.   In dismissing the action, the district court

concluded that the basis of Jones’ complaint–-that is, his

placement in lockdown for eight days while an investigation into

alleged misconduct was pending–-did not implicate a protected

liberty interest.   We review the district court’s dismissal

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-30779
                                  -2-

de novo.   See Bass v. Parkwood Hosp., 180 F.3d 234, 240 (5th Cir.

1999).

     Jones acknowledges on appeal that the Constitution itself

does not give rise to a protected liberty interest in remaining

free from administrative segregation.       He states, however, that

the State of Louisiana has created such a liberty interest

through a prison regulation requiring a shift supervisor to

investigate the reasonableness of allegations leading to an

inmate’s placement in administrative segregation.

     Jones essentially asks this court to engage in the exact

approach denounced by the Supreme Court in Sandin v. Conner, 515

U.S. 472 (1995).    In Sandin, the Court concluded that the focus

of a liberty-interest inquiry should be on the nature of the

deprivation and not on the language used in a particular prison

regulation.     Id. at 480-84.   The Court held, that although states

could create liberty interests which are protected by the Due

Process Clause, those interests are “generally limited to freedom

from restraint which . . . imposes atypical and significant

hardship on the inmate in relation to the ordinary incidents of

prison life.”     Id. at 483-84.

     The nature of the deprivation in Jones’ case is his

placement in lockdown for eight days while an investigation into

alleged misconduct was pending.     Such action did not “impose[]

atypical and significant hardship on [Jones] in relation to the

ordinary incidents of prison life.”      See id. at 484; see also

Hewitt v. Helms, 459 U.S. 460, 462-65, 468 (1983)(concluding that

inmate’s placement in administrative segregation while his role
                           No. 00-30779
                                -3-

in prison riot was being investigated was “well within the terms

of confinement ordinarily contemplated by a prison sentence”).

The allegations in Jones’ complaint failed to implicate a

protected liberty interest.   See Sandin, 515 U.S. at 486-87

(holding that state prisoner’s placement in disciplinary

segregation for 30 days did not present the type of atypical,

significant deprivation implicating a protected liberty

interest); Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995)

(concluding that prisoner’s placement in administrative

segregation, due to allegedly false information in his file

indicating that he was member of prison gang, did not constitute

a deprivation of a constitutionally cognizable liberty interest).

Accordingly, the district court did not err in dismissing Jones’

complaint under § 1915(e) for failure to state a claim.     See

Bass, 180 F.3d at 240.

     Jones’ appeal is frivolous and is therefore DISMISSED.       See

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5th Cir.

R. 42.2.   The dismissal of Jones’ complaint for failure to state

a claim and the dismissal of this appeal as frivolous each count

as a strike for the purposes of 28 U.S.C. § 1915(g).   See

Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).     We

caution Jones that once he accumulates three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See § 1915(g).

     APPEAL DISMISSED; § 1915(g) WARNING ISSUED.